 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   CLINTON LORENZO MOORE,                           Case No. EDCV 18-0092-PA (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   DEBBIE ASUNCION, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
     DATED: March 27, 2020                        _________________________________________
21                                                PERCY ANDERSON
22                                                UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
